Per Curiam.
The affidavits conclusively show that the stenographer’s notes were not procured for use in this proceeding, but really for use in the superior court action. They were procured under an order of that court which provided that each party pay one half of the stenographer’s fees, and that ■“the successful party may tax the sum to be paid as a part of the costs of the action.” Some seven weeks after the procurement of these minutes in the manner indicated, a stipulation was entered into in this proceeding that either party might read therefrom, before the commissioners, any of the testimony thus taken in the superior court action. There was, however, no stipulation or further order with regard to the taxation in this proceeding of the disbursement so made. As this disbursement had no relation to the present proceeding, and as its taxation was provided for in the superior court action, it clearly should not be here allowed, and the order appealed from should therefore be reversed, with costs and disbursements, and the clerk’s taxation affirmed.